          Case 1:17-cv-01757-NONE-SAB Document 90 Filed 06/08/20 Page 1 of 3


1

2

3

4

5                                     UNITED STATES DISTRICT COURT
6                                   EASTERN DISTRICT OF CALIFORNIA
7

8    THOMAS TURNER,                                           CASE No.: 1:17-cv-01757 NONE-SAB
9                                                             ORDER REQUIRING RELATOR TO SHOW
                                  Plaintiff,                  CAUSE WHY DEFENDANT INVACARE
10                                                            CORPORATION SHOULD NOT BE DISMISSED
                            v.                                FROM THIS ACTION FOR FAILURE TO
11                                                            SERVE IN COMPLIANCE WITH FEDERAL
                                                              RULE OF CIVIL PROCEDURE 4(M)
12   DYNAMIC MEDICAL SYSTEMS LLC; et al.,
                                                              FIVE DAY DEADLINE
13
                                  Defendants.
14

15

16          On December 28, 2017, Relator Thomas A. Turner filed this qui tam action against Defendants

17   Dynamic Medical Systems LLC, Joerns Healthcare LLC, Covenant Care California, LLC, Mariner Health

18   Care Management Company, Plum Healthcare Group LLC and Cambridge Healthcare Services. (ECF

19   No. 1.) The matter was placed under seal for sixty days pursuant to 31 U.S.C. § 3730(b) and no defendants

20   were to be served until further order of the court. (ECF No. 4.) One March 5, 2018, the United States

21   motions to continue the sealing of this action were granted. (ECF No. 6.) Relator filed a first amended

22   complaint on March 20, 2018, adding Invacare Corporation as a defendant in this action. (ECF No. 7.)

23          Upon the filing of a joint ex parte request of the United States and the State of California, the stay

24   of this matter was continued on September 6, 2018; March 7, 2019; and March 20, 2019. (ECF Nos. 9,

25   11, 13.) On April 1, 2019, an order issued partially lifting the seal of the qui tam complaint so that the

26   United States could disclose the first amended complaint to Defendants. (ECF No. 15.) On September

27   4, 2019, the United States and the State of California filed a joint notice that they were not going to

28   intervene in this action and the stay of the action was lifted. (ECF Nos. 16, 17.) The matter was unsealed

                                                          1
30
          Case 1:17-cv-01757-NONE-SAB Document 90 Filed 06/08/20 Page 2 of 3


1    on September 16, 2019, and the complaint was ordered to be served on Defendants. (ECF No. 18.)
2           On October 9, 2019, the summonses and new case documents issued in this action. (ECF Nos. 19,
3    20, 21.) On October 29 and 30, 2019, summons were returned executed for Covenant Care California,
4    LLC, Mariner Health Care Management Company, and Plum Healthcare Group LLC, (ECF Nos. 23, 24,
5    25.) On November 7, 2019, a waiver of service was returned for Dynamic Medical Systems LLC and
6    Joerns Healthcare LLC, and summons was returned executed for Cambridge Healthcare Service. (ECF
7    Nos. 26, 27, 29.)
8           On January 29, 2020, motions to dismiss were filed by Defendants Covenant Care California LLC
9    and Mariner Health Care Management Company, and by Dynamic Medical Systems LLC and Joern’s
10   Healthcare LLC, and Cambridge Healthcare Services, and Plum Healthcare Group Inc., and a motion to
11   join in the motion to dismiss was filed by Dynamic Medical Systems, Inc. (ECF Nos. 59, 60-63, 64, 65,
12   66-67.) These motions are currently pending before the district judge.
13          On May 19, 2020, a motion to stay discovery in this action and continue the scheduling conference
14   was filed by the appearing defendants. (ECF No. 84.) In addressing the motion, the Court noted that
15   Relators did not return an executed service of summons on Defendant Invacare Corporation although a
16   summons had been issued. (Order Granting Defendants’ Motion to Stay Discovery and Continue
17   Scheduling Conference and Vacating Hearing on Motion, 1 n.1, ECF No. 89.)
18          In the October 9, 2019 order setting the mandatory scheduling Relator was informed that he was
19   to “diligently pursue service of the summons and complaint” and “promptly file proofs of the service.”
20   (ECF No. 21 at 1-2.) Relator was referred to Rule 4 of the Federal Rules of Civil Procedure regarding the
21   requirement of timely service of the complaint. (Id.) Further, Plaintiff was advised that “[f]ailure to
22   comply may result in the imposition of sanctions, including dismissal of unserved Defendants.” (Id. at 2.)
23   Upon review of the docket as addressed above, Relator has filed a return of service to show that Defendant
24   Invacare Corporation has been served with the summons and complaint in this action.
25          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for service of
26   the complaint in civil cases. Rule 4(m) provides:
27          If a defendant is not served within 90 days after the complaint is filed, the court--on motion
            or on its own after notice to the plaintiff--must dismiss the action without prejudice against
28          that defendant or order that service be made within a specified time. But if the plaintiff
            shows good cause for the failure, the court must extend the time for service for an
                                                           2
30
             Case 1:17-cv-01757-NONE-SAB Document 90 Filed 06/08/20 Page 3 of 3


1             appropriate period.
2             The summonses in this matter were issued on October 19, 2019 and more than ninety days have
3    passed and it appears that Relator has failed to serve Defendant Invacare Corporation as required by Rule
4    4(m).
5             Accordingly, Relator is HEREBY ORDERED to show cause in writing within five (5) days from
6    the date of entry of this order why Defendant Invacare Corporation should not be dismissed from this
7    action for failure to serve the complaint in compliance with Rule 4(m) of the Federal Rules of Civil
8    Procedure.
9

10   IT IS SO ORDERED.
11   Dated:     June 8, 2020
12                                                    UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
30
